COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Katie Schmidt v. Daron Nelson

Appellate case number:      01-17-00816-CV

Trial court case number:    CCL-5068

Trial court:                County Court at Law of Washington County

        Appellee, Daron Nelson, has filed a fourth motion to extend the time to file his
brief. The motion is granted.

       Appellee’s brief is due to be filed no later than Monday, October 8, 2018. No
further extensions will be granted.

       It is so ORDERED.
Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: October 9, 2018